--------------------------------------------------------------------------------

Exhibit 10.39


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (“Agreement”) is entered into as of October
15, 2009 by and between OncoCyte Corporation, a California corporation (the
“Company”) and the undersigned.
 
 
NOW, THEREFORE, the parties agree as follows:


1.             Certain Definitions.  As used in this Agreement the following
terms shall have the following respective meanings:


(a)            “Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


(b)            “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Act.


(c)            “Holder” shall mean each person who originally purchased
Registrable Securities from the Company pursuant to a Stock Purchase Agreement
and his/its transferees as permitted by Section 6.


(d)            The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of the effectiveness of
such registration statement.


(e)            “Registrable Securities” means the Shares.  Any securities that
are (i) distributed as a dividend or otherwise with respect to Registrable
Securities, (ii) issuable upon the exercise or conversion of Registrable
Securities, or (iii) issued or issuable in exchange for or through conversion of
Registrable Securities pursuant to a recapitalization, reorganization, merger,
consolidation or other transaction shall also constitute Registrable Securities.


(f)             “Shares” means up to 6,000,000 common shares, no par value, of
the Company issued by the Company pursuant to the Stock Purchase Agreement.


(g)            “Stock Purchase Agreement” means a Stock Purchase Agreement
pursuant to which the Company agreed to issue and sell up to an aggregate of
6,000,000 Shares to the undersigned.


2.             Registration Rights.


(a)            Filing of Registration Statement With Respect to Shares.  The
Company agrees, at its expense, to file a registration statement with the
Commission to register the Shares under the Act, and to take such other actions
as may be necessary to allow the Shares to be freely tradable, without
restrictions under the Act.  Such registration statement shall be filed
following a written request for registration from any Holder(s) of not less than
25% of the Shares not earlier than one year after the Company completes an
initial public offering of its common shares registered under the Act (an
“IPO”).  The Company will use commercially reasonable efforts to cause the
registration statement to become effective as promptly as practicable after
filing.  The Company will make all filings required under applicable state
securities or “blue sky” laws so that the Registrable Securities being
registered shall be registered or qualified for sale under the securities or
blue sky laws of New York, California, and such jurisdictions as shall be
reasonably appropriate for distribution of the Shares covered by the
registration statement.  The registration statement shall be a “shelf”
registration pursuant to Rule 415 (or similar rule that may be adopted by the
Securities and Exchange Commission) and shall provide that each Holder’s plan of
distribution is to offer and sell Shares from time to time at market prices or
prices related to market prices; provided, that a registration statement may be
amended to provide for an underwritten public offering of the Shares included in
the registration statement if the Holders submit to the Company a written notice
to such effect with a copy of the applicable underwriting documents and such
other relevant information concerning the offering as the Company may
request.  The Company shall use commercially reasonable efforts to keep each
such registration statement effective until the earlier of (i) completion of the
distribution or distributions being made pursuant thereto, and (ii) such time as
the Holders are eligible to sell their Shares under Rule 144 under the Act
without application of the manner of sale and volume limitations under Rule
144.  The Company shall utilize Form S-3 if it qualifies for such use.  The
Company will furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Act and such other related documents as the Holders may reasonably request in
order to effect the sale of their Shares.

 
1

--------------------------------------------------------------------------------

 

(b)            “Piggy-Back Registration” of Shares.  If, at any time after the
completion of an IPO, the Company proposes to register any of its securities
under the Act (otherwise than pursuant to (i) this Agreement, (ii) a
registration statement pertaining to subscription rights distributed to Company
shareholders, and (iii) a registration on a Form S-8 or any other form if such
form cannot be used for registration of the Registrable Securities pursuant to
its terms), and the Shares shall not then be eligible for sale by the Holder(s)
under Rule 144 under the Act, the Company shall, as promptly as practicable,
give written notice to the Holders.  The Company shall include in such
registration statement the Shares proposed to be sold by the
Holders.  Notwithstanding the foregoing, if the offering of the Company’s
securities is to be made through underwriters, the Company shall not be required
to include Shares if and to the extent that the managing underwriter reasonably
believes in good faith that such inclusion would materially adversely affect
such offering, unless the Holders agree to postpone their sales until 10 days
after the distribution is completed.  The provisions of Section 2(e) shall apply
to any such registration statement if the offering is made through underwriters.


(c)            Costs of Registration.  The Company shall pay the cost of the
registration statements filed pursuant to this Agreement, including without
limitation all registration and filing fees, fees and expenses of compliance
with securities or blue sky laws (including counsel’s fees and expenses in
connection therewith), printing expenses, messenger and delivery expenses,
internal expenses of the Company, listing fees and expenses, and fees and
expenses of the Company’s counsel, independent accountants and other persons
retained or employed by the Company.  Holders shall pay any underwriters
discounts applicable to the Registrable Securities.

 
2

--------------------------------------------------------------------------------

 

(d)            Other Securities.  Any registration statement filed pursuant to
this Agreement may include other securities of the Company which are held by
other persons who, by virtue of agreements with the Company or permission given,
are entitled to include their securities in such registration.


(e)            Underwriting.  If Holders wish to include Shares in a
registration under Section 2(b), or if Holders holding not less than 50% of the
Shares intend to distribute Shares by means of an underwriting to be registered
under Section 2(a), they shall so advise the Company prior to the effective date
of the registration statement filed by the Company, and the Company shall
include such information in a written notice to all Holders.  All Holders shall
be entitled to participate in such underwriting, and the right of any Holder to
registration pursuant to this Agreement then shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Shares in the underwriting to the extent provided herein.


The Company shall (together with all Holders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the managing underwriter selected for such underwriting by a
majority in interest of the Holders and reasonably acceptable to the Company, in
the case of a registration under Section 2(a), or selected by the Company is its
sole discretion, in the case of a registration under Section
2(b).  Notwithstanding any other provision of this Agreement, if the managing
underwriter advises the Holders and the Company in writing that marketing
factors require a limitation of the number of shares to be underwritten, then,
the number of Registrable Securities that may be included in the registration
and underwriting shall be allocated among all Holders in proportion, as nearly
as practicable, to the respective amounts of Registrable Securities held by such
Holders and any other holders of securities having rights to include their
securities in the registration, at the time of filing the registration
statement.  No Registrable Securities excluded from the underwriting by reason
of the managing underwriter’s marketing limitation shall be included in such
registration.


If any Holder or any other holder of securities eligible for inclusion in the
registration disapproves of the terms of the underwriting, such person may elect
to withdraw from the underwriting and registration by written notice to the
Company and the managing underwriter.  The Registrable Securities and/or other
securities so withdrawn shall also be withdrawn from the registration; provided,
however, that, if by the withdrawal of such Registrable Securities or other
securities a greater number of Registrable Securities held by other Holders or
other securities held by persons having rights to participate in such
registration may be included in such registration (up to the maximum of any
limitation imposed by the underwriters), then the Company shall offer to all
Holders and other persons who have included Registrable Securities or other
securities in the registration the right to include additional Registrable
Securities or other securities in the same proportion used in determining the
underwriter limitation.

 
3

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Agreement, if the registration is
one under Section 2(b), and the managing underwriter determines that marketing
factors require a limitation of the amount of securities to be underwritten, the
Company may exclude Registrable Securities and other securities held by other
holders of registration rights without any exclusion of securities offered by
Company.  In the event of any exclusion of securities held by holders of
registration rights, the amount of securities that may be included in the
registration and underwriting shall be allocated among all Holders of
Registrable Securities and other holders of securities entitled to include
securities in such registration in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities and other securities that the
Company has agreed to register held by each such person.


(f)             Waiver.  Notwithstanding any other provision of this Agreement
the rights of the Holders under Section 2(b) may be waived by a
majority-in-interest of the Holders (based upon their holdings of Registrable
Securities, with or without notice to the Holders generally).


(g)            Limitation on Company Liability.  The Company shall have no
obligation to make any cash settlement or payment to any Holder, or to issue any
additional Shares or other securities to any Holder, in the event that the
Company is unable to effect or maintain in effect the registration of any
Registrable Securities under the Act or any state securities law despite the
Company’s commercially reasonable efforts so to do.


3.              Indemnification.


(a)            The Company will indemnify, defend and hold harmless each Holder,
each of its officers, directors and partners, and each person who controls such
Holder within the meaning of the Act, and each underwriter, if any, and each
person who controls any underwriter within the meaning of the Act from and
against all expenses, claims, losses, damages and liabilities (or actions
commenced or threatened in respect thereof), including any of the foregoing
incurred in settlement of any litigation commenced or threatened (other than a
settlement effected without the consent of the Company, which consent will not
unreasonably be withheld), to the extent such expenses, claims, losses, damages
and liabilities (or actions commenced or threatened in respect thereof) arise
out of or are based on (i) any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement or prospectus, or any
amendment or supplement thereto, offering Registrable Securities, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or (ii) any violation, by the Company, of any
rule or regulation promulgated under the Act and applicable to the Company and
relating to any registration of Registrable Securities by the Company under the
Act.  The Company will reimburse each such Holder, each of its officers,
directors and partners, and each person controlling such Holder, each such
underwriter and each such person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission based upon written information furnished to the
Company by such Holder or underwriter or controlling person specifically for use
in connection with the registration or offering of Registrable Securities.

 
4

--------------------------------------------------------------------------------

 

(b)            Each Holder will, if Registrable Securities held by such Holder
are included in a registration under the Act or under any state securities law,
indemnify, defend and hold harmless the Company, each of its directors and
officers, and each independent accountant of the Company, each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Act, and each other such Holder, and each of the officers, directors and
partners and each person who controls such other Holder within the meaning of
the Act, from and against all claims, losses, damages and liabilities (or
actions commenced or threatened in respect thereof) arising out of or based on
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement or prospectus, or any amendment or
supplement offering Registrable Securities, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or (ii) any violation, by such Holder, of any
rule or regulation promulgated under the Act applicable to such Holder and
relating to action or inaction required of such Holder in connection with any
registration of Registrable Securities.  Such Holder will reimburse the Company,
such other Holders, such directors, officers, partners, persons, accounting
firms, underwriters, or control persons for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability, or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement or
prospectus in reliance upon and in conformity with written information furnished
to the Company or any underwriter by such Holder specifically for use therein;
provided, however, that the obligations of such Holders under this Section 3(b)
shall be limited to an amount equal to the net proceeds to each such Holder from
the sale of Registrable Securities pursuant to such registration.


(c)            Each party entitled to indemnification under this Section 3 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld).  The Indemnified Party may participate in such
defense at the Indemnified Party’s own expense.  The failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 3 except to the extent such failure is
prejudicial to the ability of the Indemnifying Party to defend such action, but
such failure shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to any Indemnified Party otherwise than under this
Section 3.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 
5

--------------------------------------------------------------------------------

 

4.              Information by Holder.  Each Holder of Registrable Securities
included in any registration shall furnish to the Company and to each
underwriter, upon the Company’s request, such information regarding such Holder
and the distribution proposed by such Holder as shall be required in connection
with any registration of Registrable Securities.


5.              Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to:


(a)            Use commercially reasonable efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) at such
times as the Company is subject to the reporting requirements under Section 13
of the Exchange Act;

 
6

--------------------------------------------------------------------------------

 

(b)            So long as a Holder owns any Registrable Securities, furnish to
the Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed by the Company under the Exchange Act as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration.


6.              Transfer of Registration Rights.  The rights to cause the
Company to register securities under this Agreement may be assigned:  (a) to an
“affiliate” (defined as an entity that controls, is controlled by, or under
common control with the transferor); (b) to one or more of its general partners,
limited partners, or members if the transferor is a partnership or limited
liability company; or (c) to any other transferee or assignee of an aggregate of
twenty-five percent (25%) or more of the transferor’s Registrable Securities;
provided, that as a condition to any transfer of such rights the transferor must
give the Company written notice at the time or within a reasonable time after
said transfer, stating its desire to transfer such rights, the name and address
of the transferee or assignee, and identifying the securities with respect to
which such registration rights are being assigned; provided, that nothing in
this Section shall be construed in any way to limit any restriction or condition
on transfer of any Registrable Securities imposed by any other agreement between
a Holder and the Company, the Act, any rule or regulation promulgated under the
Act, or any state securities or blue sky law or any rule or regulation
thereunder.


7.              Computation of Certain Percentages.  Where any provision of this
Agreement provides for the exercise, waive, or amendment of any rights upon the
action of Holders of a specified percentage of Registrable Securities, such
percentage shall be determined based upon the aggregate number of Registrable
Securities issued and outstanding.


8.              Miscellaneous.


(a)            Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of California, as applied to contracts entered into in
California between California residents and to be performed entirely within
California.


(b)            Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


(c)            Entire Agreement; Amendment.  This Agreement constitutes the full
and entire understanding and agreement between the parties with regard to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated orally, but only by a written
instrument signed by the Company and Holders of a majority of the Registrable
Securities which have not been resold to the public.

 
7

--------------------------------------------------------------------------------

 

(d)            Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first-class mail,
postage prepaid, or otherwise delivered by hand, by messenger or next business
day air freight services, addressed (i) if to a Holder at such Holder’s address
set forth on the signature page hereto, or at such other address as such Holder
shall have furnished to the Company in writing, or (ii) if to the Company, at
1301 Harbor Bay Parkway, Suite 100, Alameda, California 94502; attention:  Chief
Financial Officer, or at such other address as the Company shall have furnished
to the Holders in writing.


(e)            Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach or default of any other
party under this Agreement, shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of or acquiescence in any such breach or
default or any similar breach or default thereafter occurring.  A waiver of any
single breach or default shall not be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character of any breach or default under this Agreement,
or any waiver of any provisions or conditions of this Agreement, must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement, or by law or otherwise
afforded to any party, shall be cumulative and not alternative.


(f)             Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(g)            Titles and Subtitles.  The titles of the sections and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.


(h)            Counterparts.  This Agreement may be executed in any number of
counterparts (including by separate counterpart signature pages), each of which
shall be an original, but all of which together shall constitute one
instrument.  Any counterpart of this Agreement may be signed by electronic or
facsimile, and such electronic or facsimile signature shall be deemed an
original signature.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




THE COMPANY:


ONCOCYTE CORPORATION




By           /s/ Robert Peabody
    Robert Peabody,
    Senior Vice President and
    Chief Operating Officer




By           /s/ Judith Segall
 
    Judith Segall, Secretary




HOLDER:




        /s/ George Karfunkel
    George Karfunkel


Address for Notice:   59 Maiden Lane
            New York, NY  10038
            FAX: (718) 921-8340
 
 
9

--------------------------------------------------------------------------------